Citation Nr: 9934947	
Decision Date: 12/15/99    Archive Date: 12/23/99

DOCKET NO.  97-21 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for adhesive capsulitis of 
the left shoulder, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1963 to 
September 1965.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 1997 rating decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the issue on appeal.

The case was previously before the Board in June 1998, when 
it was remanded for examination of the veteran and medical 
records.


REMAND

The United States Court of Appeals for Veterans Claims has 
held that VA has a duty to assist veterans in the development 
of facts pertinent to their claims, under 38 U.S.C.A. 
§ 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) (1999), which 
requires that VA accomplish additional development of the 
evidence if the record currently before it is inadequate.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).

At the October 1998 VA examination, the examiner noted active 
ranges of motion of the veteran's left shoulder of 25 degrees 
of flexion, 12 degrees of extension, and 16 degrees of 
abduction.  The examiner stated that he was unable to test 
for internal or external rotation due to the fact that the 
veteran could not abduct the shoulder adequately to do 
testing.  Ranges of motion were obtained by taking three 
readings in each range using a goniometer.  The examiner 
noted that the veteran's ranges of motion in the past were 
actually quite good.  However, his active ranges of motion at 
the examination were significantly more limited than the most 
recent prior measurements in December 1996.  The examiner 
stated, "I am concerned about possible symptom 
exaggeration."

Ranges of motions at the December 1996 examination were 
forward elevation of 90 degrees, abduction of 80 degrees, 
internal rotation of 90 degrees, and external rotation of 90 
degrees, although all movements caused pain except internal 
rotation.

A VA examination would be useful in determining the true 
extent of limitation of motion of the veteran's left 
shoulder.

Accordingly, this case is REMANDED for the following 
development:

1.  Request that the veteran provide a 
list of those who have treated him for his 
service-connected left shoulder disorder 
since 1998.  Obtain all records of any 
treatment reported by the veteran that are 
not already in the claims file.  The Board 
is particularly interested in any 
treatment received at the Asheville, North 
Carolina, VAMC. 

On requesting records from private 
physicians, specify that actual treatment 
records, to include all diagnostic test 
results, as opposed to summaries, are 
requested.  

If any private treatment is reported and 
the records are not obtained, the veteran 
and his representative should be told of 
the negative results and of the veteran's 
ultimate responsibility to provide the 
records.  38 C.F.R. § 3.159 (1999).

2.  Schedule the veteran for an 
appropriate VA examination of the left 
shoulder.  The examiner should be 
provided a copy of this remand together 
with the veteran's entire claims folder, 
and the examiner is asked to indicate 
that he or she has reviewed the claims 
folder.  All necessary tests, including 
x-rays if indicated, should be conducted 
and the examiner should review the 
results of any testing prior to 
completion of the report.  

The examiner should identify all 
residuals of the veteran's service-
connected adhesive capsulitis of the 
left shoulder.  With particular 
attention to all x-ray reports, the 
examiner is asked to specifically 
provide an opinion as to if the veteran 
has arthritis of the left shoulder 
associated with his service-connected 
adhesive capsulitis.

The examiner should note the active and 
passive ranges of motion for the left 
shoulder (forward elevation, abduction, 
internal rotation, and external rotation 
as expressed in degrees and as measured 
by a goniometer) and should state what 
is considered normal range of motion.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be 
addressed: (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination.  The examiner is asked 
to describe whether pain significantly 
limits functional ability during flare-
ups or when the left shoulder is used 
repeatedly.  All limitation of function 
must be identified.   If there is no 
pain, no limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.

The examiner should state whether any 
part of the veteran's loss of motion is 
the result of symptom exaggeration on 
the part of the veteran.  If so, the 
examiner should provide an opinion as to 
what portion of the measurement 
represents the actual loss of range of 
motion and what portion represents 
symptom exaggeration.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  If further 
testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the residuals of the 
conditions in issue, such testing or 
examination is to be accomplished.

3.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  
If the requested examination does not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1999);  see also Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  Readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained as a 
result of this remand, including the VA 
examination.  If the decision remains 
adverse to the veteran, in whole or in 
part, he and his representative should be 
furnished a supplemental statement of the 
case and afforded the applicable period 
of time within which to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

The veteran need take no action until he is so informed.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this REMAND are to obtain additional 
information and to comply with all due process 
considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

